Allowable Subject Matter
	Claims 1, 4-5, 9-10, 13-14, 18-20 are allowed.

Closest references found:
("10514888"|"20140372109")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
audio sensor configured to output a signal corresponding to detected audio; a processor configured to: detect a user of the electronic device beginning a conversation; receive from the audio sensor a detected environmental noise volume over a preset period of time after the beginning of the conversation is detected; calculate an average volume of the detected environmental noise volume over the preset period of time; and set the calculated average volume as an average environmental noise volume; receive from the audio sensor a voice volume of a-the userthe average environmental noise volume; and control an output of a reminder to the user when the calculated difference is greater than a first threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649